Citation Nr: 1449395	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-15 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance under Chapter 1606, Title 10, United States Code, for benefits under the Montgomery GI Bill - Selected Reserve Educational Assistance Program (MGIB-SR).


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  At her request, the appellant was scheduled for a Board hearing in March 2013.  She failed to appear, and the hearing request is deemed withdrawn.  The RO in Atlanta, Georgia certified this claim to the Board for appellate review.


FINDINGS OF FACT

1.  The appellant separated from the Selected Reserves in August 2005; she did not reenlist in the Selected Reserves until January 2010. 

2.  The Department of Defense (DOD) has determined that the appellant is not eligible for educational assistance under Chapter 1606, Title 10, of the United States Code, MGIB-SR.


CONCLUSION OF LAW


The criteria for eligibility for MGIB-SR educational assistance benefits have not been met.  10 U.S.C.A. § 16132 (West 2002); 38 C.F.R. §§ 21.7540, 21.7550 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeal for Veterans Claims (Court) has held that the duties to notify and assist are inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The Veteran seeks educational assistance under the provisions of Chapter 1606, Title 10, United States Code (the Montgomery GI Bill-Selected Reserve), an educational assistance program enacted by Congress.  This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program.  VA makes the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school.  It provides educational assistance for people enrolled in approved programs of education or training.  It is the first such program that does not require service in the active Armed Forces in order to qualify.  38 C.F.R. §§ 21.7520, 21.7540.  A reservist may use a maximum of 36 months of entitlement under Chapter 1606.  38 C.F.R. § 21.7570. 

Educational benefits are available to members of the Selected Reserve under Chapter 1606, Title 10, United States Code.  In pertinent part, a reservist initially becomes eligible when he/she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension.  38 C.F.R. § 21.7540.  If a reservist is serving in the Selected Reserve, but does not have a 6 year contract, he/she does not have a basic eligibility date.  The basic eligibility date is the date on which service commences for the contracted 6 year period.  A reservist's period of eligibility expires effective the earlier of the following dates: (1) the last day of the 10-year period beginning on the date the reservist becomes eligible for educational assistance; or (2) the date of separation from the Selected Reserve.  38 C.F.R. § 21.7550(a).  The reservist may still use the full 10 years if he/she leaves the Selected Reserve because of a disability that was not caused by misconduct, the reservist's unit was inactivated during the period from October 1, 1991, through September 30, 1999, or in certain instances when the reservist is involuntarily separated.  38 C.F.R. § 21.7550(c), (d).  Applicable law also establishes that a veteran's eligibility may be resumed after Reserve duty status ends if a veteran returns to the Selected Reserve within one year.  38 U.S.C.A. § 3012.

The Armed Forces will determine whether an individual meets the eligibility criteria needed to receive educational assistance under Chapter 1606.  10 U.S.C.A. § 16132; 38 C.F.R. § 21.7540(a).  Such determination is binding upon VA.  Id; see also 38 C.F.R. § 21.1034.

The appellant was previously enlisted in the Selected Reserve and was eligible for Chapter 1606 benefits for the period from April 2002 to August 2005.  The appellant's eligibility was terminated when she left the Selected Reserve in August 2005.  10 U.S.C.A. § 16133(a); 38 C.F.R. §§ 21.7540(a) (3); 21.7550(a)(2).  

In January 2010, the appellant reenlisted in the Selected Reserve through the Army Reserve.  See Enlistment/Reenlistment Document Armed Forces of the United States and records from Records from Veterans Information Solution (which captures service department information provided by the Department of Defense (DoD).  See 74 Fed. Reg. 37309 (July 28, 2009).)  In January 2012, the appellant reapplied for VA educational assistance benefits under Chapter 1606.  The RO denied the appellant's claim in the January 2012 administrative decision on appeal.  The RO found that the appellant's Chapter 1606 eligibility was terminated when she left the Selected Reserves on August 19, 2005.  Although she later reenlisted in the Selected Reserves, her eligibility was not reestablished as she did not reenlist within one year from August 2005 in accordance with 38 U.S.C.A. § 3012. 

The appellant does not dispute that she was discharged from the Selected Reserve in August 2005.  She also does not dispute that she did not reenlist in the Selected Reserve until years later.  Having reviewed the record, the Board must conclude that the appellant does not have eligibility for educational assistance under the provisions of Chapter 1606, Title 10, United States Code.  VA is charged with administering the law as it is written, and as noted above, governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility by DOD.  DOD has determined that the appellant is not eligible.  VA has no authority to overturn this determination.

Based on the foregoing, the Board finds that the appellant is not entitled to educational benefits under Chapter 1606, Title 10, United States Code.  The claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to educational assistance under Chapter 1606, Title 10, of the United States Code, MGIB-SR, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


